                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA                    Criminal No. 19-570 (FLW)

                                             ORDER FOR CONTINUANCE
                  vs.


 RA$HEAD LAMAR MILLER


      This matter having come before the Court on the joint application of the

United States, by Craig Carpenito, United States Attorney for the District of New

Jersey (Nicholas P. Grippo, Assistant U.S. Attorney, appearing), and defendant

Rashead Lamar Miller (Benjamin West, Esq., appearing), for an order granting a

continuance of proceedings in the above-captioned matter; and the defendant

being aware that he has the right to have this matter brought to trial within 70

days of the date of his appearance before a judicial officer of this court pursuant

to 18 U.S.C.    § 3161(c)(1); and the defendant having consented to such
continuance and having waived such right; and for good cause shown,

      IT IS THE FINDING OF THIS COURT that this action should be continued

for the following reasons:

      1.   The failure to grant a continuance would deny counsel for the

defendant and counsel for the Government the reasonable time necessary for

effective preparation for trial, taking into account the exercise of due diligence.

      2.   As a result of the foregoing, pursuant to 18 U.S.C.   § 3 161(h)(7)(A)
and (h)(7)(B)(iv), the ends of justice served by the granting of this continuance

outweigh the best interests of the public and the defendant in a speedy trial.
                               /)
      IT IS, therefore, on this /    day of August, 2019,

      ORDERED that this action be, and hereby is, continued until December

9, 2019; and it is further

      ORDERED that the period from the date of this order through December

9, 2019 be and it hereby is excluded in computing time under the Speedy Trial

Act of 1974, 18 U.S.C. § 3161 et seq.



                                        Honorable Freda L. olfson
                                        Chief United States District Judge



Consented to as to form and entry:




NICHOLASP.GRI
Assistant U.   .   ttor

 —
          \\2

B NJAMIN WEST, ESQ.
Counsel for defendant
